Title: To George Washington from Brigadier General John Nixon, 19 October 1778
From: Nixon, John
To: Washington, George


          
            Fredericksburgh 19th Octor 1778
          
          Upon mature deliberation of his Excellency’s Questions Laid before the council of war—relative to the Disposition of his Army this Winter—I would beg leave to Suggest my Thoughts in the following Manner with my reasons for the Same.
          as to the whole of the army being in a Compact Body—there are Some Difficulties which operate against it—which (in my opinion) Counter ballence the advantages resulting therefrom—Such as the Difficulties of supplying the Soldiers with Necessarys conducive to their Health & Constitution—as also in subjecting them to Danger shd the Enemy make an Excursion from the Sound to get in our Rear—likewise in procuring sufficiency of Forrage for those Cattle & Horses which would be necessary to keep in Camp to perform the necessary Duty thereof—To divide the army exclusive of the necessary Posts In the Jerseys & west Point—into two grand Divisions appears most elegible to me, one in the Gorge of the Mountains & the other at Danbury—Viz. about 5 or 6 Brigds. at Danbury & the others between the Mountains. Shd the Enemy salley out of N. York and attempt to come up the North River—the Troops stationed at Danbury might be a Timely Succour to those at the Mountains, or should they land a Body of Troops at the Sound to Penetrate thro’ the Country to get in the Rear of West Point and the army posted near there—those Troops at Danbury would be ready to oppose them till they could be succour’d from the other Division—also they might be more commodiously supplied with comfortable necessarys during the winter shd they remain undisturbed—another Reason is—Shd the Enemy unexpectedly attempt to Capture Count Destang’s Fleet—attack Boston &c. those Troops at Danbury would be much nearer to march to their assistance.
          To build Hutts compact for the Conveniences of the army whether they shd be seperated or formed into one Body appears to be necessary—for the Defence—good Government & Regulation of the Troops Should the Enemy remain in their present Situation. Sir I have 
            
            
            
            the honr to be with profound respect you[r] Excellencys most obedt & very humble Servt
          
            Jno. Nixon B.G.
          
          
          N:B. I Beg Leave to suggest to your Excellency the Expediency <of> posting the Troops belonging to Massachusetts Bay as near each other as the Service will admit—for the Conveniency of their equally receiving the Benefit of those Necessarys which may be sent from Time to Time from Sd state.
          
        